              Case 7:20-mj-07281-VB Document 3 Filed 07/20/20 Page 1 of 1

   ^ir/Ww.

                                                           U.S. Department of Justice


 '%^y
^ ^°-"£.'i/'^
                                                           United States Attorney
                                                           Southern District of New York


                                                           Uniled States Distnct Cowffioiise
                                                           300 Quarropas Street
                                                           White Plains, Nw York 1060}



                                                           July 20, 2020

By Email

The Honorable Paul E. Davison
Chief United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re: United States v. Anthony Riccardi et«/., 20 Mag. 7281

Dear Judge Davison,

             In light of the arrests of each of the defendants in the above-titled matter, the Government
respectfully requests that the complaint be unsealed.


 SO ORDERED 7/20/20
                                                                RespectjEully submitted,

                                                                AUDREY STRAUSS
                                                                Acting United States Attorney




                                                                Nicholas S. Bradle;
                                                                Assistant United Spates Attorney
                                                                (914)993-1962
